IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2543 Disciplinary Docket No. 3
                                           :
ROBERT PATRICK HOOPES                      :   Board File No. C2-16-1100
                                           :
                                           :   (United States District Court for the
                                           :   Eastern District of Pennsylvania, Criminal
                                           :   No. 2:16-cr-00509)
                                           :
                                           :   Attorney Registration No. 58497
                                           :
                                           :   (Bucks County)


                                        ORDER

PER CURIAM
       AND NOW, this 7th day of January, 2019, having received no response to a rule to

show cause why Robert Patrick Hoopes should not be placed on temporary suspension,

the Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.